Citation Nr: 0400268	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  99-18 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002).  


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had recognized guerilla service from January 1944 
to November 1945.  He died in May 1998, and the appellant is 
the surviving spouse.  



This appeal is before the Board of Veterans' Appeals (Board) 
from the October 1998 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO, in pertinent part, denied entitlement 
to DIC under 38 U.S.C. § 1318(b).  

In October 2001, when the claim was first before the Board, 
the Board denied entitlement to service connection for the 
cause of the veteran's death. A temporary stay on certain 
38 U.S.C. § 1318 claims was in effect.  See National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I).  
The stay was lifted following the later decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  
The issue of entitlement to DIC under 38 U.S.C. § 1318 is now 
before the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran was released from active duty in November 
1945, and he died in May 1998.  

2.  Over twenty years passed after service before the initial 
100 percent rating for chronic brain syndrome became 
effective August 1969.  

3.  In the ten years immediately preceding the veteran's 
death, chronic brain syndrome was rated 70 percent disabling 
prior to November 1990 and 100 percent disabling from 
November 1990.  

4.  The probative evidence of record does not show that the 
veteran was in receipt of or, but for the receipt of retired 
or retirement pay, was entitled to receive compensation at 
the time of death, for service-connected disability that was 
rated totally disabling on either a schedular or 
extraschedular or unemployability basis for a period of 10 
years immediately preceding death; that was so rated for a 
period of not less than 5 years from the date of his 
discharge or other release from active duty; and was not a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.


CONCLUSION OF LAW

The appellant's claim for a grant of entitlement to DIC 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318 is 
without legal merit.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 
38 C.F.R. §§ 3.22, 4.16 (2002); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A December 1953 rating decision granted service connection 
for chronic brain syndrome associated with trauma without 
psychotic reaction, as 30 percent disabling from December 10, 
1951, and service connection for defective far vision, as 
noncompensably disabling from December 10, 1951.  A July 1959 
rating decision continued the 30 percent rating for chronic 
brain syndrome and severed service connection for defective 
far vision on the basis of clear and unmistakable error.  


A June 1970 rating decision increased the rating to 100 
percent for the chronic brain syndrome disability from August 
29, 1969.  Rating decisions in April 1971, April 1979, and 
October 1980 continued the 100 percent rating for chronic 
brain syndrome and also declared the veteran mentally 
incompetent.  All of the rating decisions from December 1953 
through October 1980 became final because the veteran, or his 
legal custodian, received notice of each of the decisions by 
letter, and notices of disagreement were not filed within the 
prescribed time periods.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.200, 20.201, 20.202, 20.302 (2002).  

A January 1986 Board decision decreased the rating for 
chronic brain syndrome to 70 percent from June 1, 1985; 
declared the veteran mentally competent from February 21, 
1985; and denied entitlement to a total rating for 
compensation purposes based upon individual unemployability 
(TDIU).  

A March 1990 Board decision continued the 70 percent rating 
for chronic brain syndrome, and an October 1991 Board 
decision denied the veteran's motion for reconsideration.  
The January 1986 and March 1990 Board decisions and the 
October 1991 denial of the motion for reconsideration became 
final because the veteran, or his legal custodian, received 
notice of each of the decisions by letter, and notices of 
appeal were not filed within the prescribed time periods.  38 
U.S.C.A. §§ 7104(b), 7252, 7266(a) (West 2002); 38 C.F.R. 
§§ 20.1001, 20.1100 (2002).  

A February 1994 rating decision increased the rating for 
chronic brain syndrome to 100 percent from November 14, 1990, 
and a May 1994 rating decision declared the veteran 
incompetent for VA purposes.  An April 1995 rating decision 
continued the 100 percent rating for chronic brain syndrome 
but declared the veteran competent for VA purposes.  

The rating decisions from February 1994 to April 1995 became 
final because the veteran, or his legal custodian, received 
notice of each of the decisions by letter, and notices of 
disagreement were not filed within the prescribed time 
periods.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.200, 
20.201, 20.202, 20.302.  

No VA claims were pending when the veteran died in May 1998.  
Because service connection for defective far vision had been 
severed based upon clear and unmistakable error in July 1959, 
service connection had been in effect for only one disability 
during the veteran's lifetime.  Final decisions from December 
1953 to April 1995 determined that service-connected chronic 
brain syndrome had been rated 30 percent disabling from 
December 1951, 100 percent disabling from August 1969, 
70 percent disabling from June 1985, and 100 percent 
disabling from November 1990, and the veteran had been 
declared mentally incompetent from April 1971, mentally 
competent from February 1985, mentally incompetent from May 
1994, and mentally competent from April 1995.  

In August 1998, the appellant filed claims of entitlement to 
service connection for the cause of the veteran's death and 
DIC pursuant to the provisions of 38 U.S.C. § 1318.  The 
October 1998 and April 1999 rating decisions denied 
entitlement to service connection for cause of the veteran's 
death under 38 U.S.C. § 1310 and entitlement to DIC under 
38 U.S.C. § 1318, and the appellant perfected a timely 
appeal.  

An October 2001 Board decision affirmed the denial of 
entitlement to service connection for cause of the veteran's 
death under 38 U.S.C. § 1310 and became final because the 
appellant was notified of the decision by letter, and she did 
not file a notice of appeal.  38 U.S.C.A. §§ 7104(b), 7252, 
7266(a) (West 2002); 38 C.F.R. §§ 20.1001, 20.1100 (2002).  
That issue is no longer before the Board.  

In October 2001, when the issue of entitlement to DIC under 
38 U.S.C. § 1318 was first before the Board, a temporary stay 
on certain 38 U.S.C. § 1318 claims was in effect due to the 
decision in NOVA I.  The stay was lifted following the 
decision in NOVA II, and the § 1318 claim is now before the 
Board for appellate review.  


Preliminary Matter: Duty to Notify & to Assist

The § 1318 claim may be adjudicated on the merits because VA 
has fulfilled its duty to assist and inform the appellant in 
the development of the claim in compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  38 U.S.C.A. § 5103A (West 
2002).  VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claims, which evidence the claimant is to 
provide, and which evidence VA will attempt to obtain for the 
claimant.  See 38 U.S.C.A. § 5103(a) (West 2002).  

The RO obtained the available medical records from the 
identified health care providers, and the veteran received 
multiple VA examinations during his lifetime.  The appellant 
filed numerous lay statements with the RO and declined the 
opportunity for a personal hearing.  

The RO's December 2000 and May 2002 letters, the June 1999 
statement of the case, and March 2001 supplemental statement 
of the case informed the appellant of the applicable laws and 
regulations, including provisions of the VCAA of 2000, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  



VA has fulfilled its duty to assist and inform the appellant 
in the development of the claim because she was informed of 
new and applicable laws and regulations, the evidence needed 
to substantiate the claim, told which party was responsible 
for obtaining the evidence, provided ample opportunity to 
submit such evidence, and VA has obtained such evidence or 
confirmed its unavailability.  Quartuccio v. Principi , 
16 Vet. App. 183, 187 (2002); McKnight v. Gober , 131 F.3d 
1483, 1485 (Fed. Cir. 1997).  


DIC under 38 U.S.C.A. § 1318

VA shall pay benefits, in the same manner as if the veteran's 
death had been service-connected, to the surviving spouse of 
a veteran who dies not as the result of his own willful 
misconduct, and who at the time of death was in receipt of or 
"entitled to receive" compensation for a service-connected 
disability rated totally disabling provided - (1) the 
disability was continuously rated totally disabling for a 
period of at least ten years immediately preceding death; 
(2) the disability was continuously rated totally disabling 
since the veteran's release from active duty and for a period 
of at least five years immediately preceding death; or 
(3) the veteran was a former POW who died after September 30, 
1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  

"Entitled to receive" means that, at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA, or had a TDIU, but was not actually 
receiving compensation for an enumerated reason.  See 
38 C.F.R. §§ 3.22, 4.16.  




Unfortunately, none of the three bases for establishing 
entitlement to benefits under 38 U.S.C.A. § 1318 are met.  
Paragraph (1) does not apply because chronic brain syndrome 
was not continuously rated 100 percent disabling for the ten 
years immediately preceding the veteran's death.  

In the ten years immediately preceding May 1998, chronic 
brain syndrome was rated 70 percent disabling prior to 
November 1990 and 100 percent disabling from November 1990.  

The 100 percent rating was in effect for less than nine years 
when the veteran died in May 1998, and Paragraph (1) cannot 
apply.  Paragraph (2) does not apply because chronic brain 
syndrome was not continuously rated 100 percent disabling 
since the veteran's release from active duty.  

It does not matter than the 100 percent rating was in effect 
for the eight years immediately preceding the veteran's death 
because the same 100 percent rating was not in effect 
continuously since the veteran's November 1945 release from 
active duty.  Instead, over twenty years had passed after 
service before the initial 100 percent rating for chronic 
brain syndrome became effective August 1969.  Paragraph (3) 
does not apply because the veteran died prior to September 
30, 1999.  

As the criteria for a grant of entitlement to DIC benefits 
have not been satisfied, there is no entitlement and the 
appellant's claim fails because of absence of legal merit or 
lack of entitlement under the law, thereby warranting a 
denial of the claim as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).



ORDER

Entitlement to DIC benefits pursuant to the provisions of 
under 38 U.S.C.A.  § 1318 is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

